                                          Case 4:20-cv-04548-YGR Document 29 Filed 12/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 20-cv-04548-YGR (KAW)
                                   8                    Plaintiff,
                                                                                            SECOND ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 28
                                  10     NELSON CHAO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 2, 2020, the Court ordered Plaintiff to provide supplemental briefing as to
                                  14   whether removal of the architectural barriers at issue is readily achievable under the
                                  15   circumstances. (Dkt. No. 28.) Plaintiff’s response was due by November 13, 2020. (Id. at 1.)
                                  16          As of the date of this order, Plaintiff has failed to provide the requested supplemental
                                  17   briefing. Accordingly, the Court ORDERS Plaintiff to show cause, within two weeks of the date
                                  18   of this order, why the motion for default judgment should not be denied by: (1) providing the
                                  19   requested supplemental briefing, and (2) explaining why Plaintiff has again failed to comply with
                                  20   the Court’s order. The Court observes that this is the second order to show cause issued with
                                  21   respect to the instant motion for default judgment. (See Dkt. No. 25.)
                                  22          IT IS SO ORDERED.
                                  23   Dated: December 10, 2020
                                                                                            __________________________________
                                  24                                                        KANDIS A. WESTMORE
                                  25                                                        United States Magistrate Judge

                                  26
                                  27

                                  28
